
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.27



EMPLOYMENT AGREEMENT DATED JUNE 24, 2002 BETWEEN
VIA NET.WORKS, INC. AND KARL MAIER


        This Employment Agreement (the "Agreement") is being entered into
between VIA NET.WORKS, Inc. ("VIA") and Karl Maier (the "Executive"). For and in
consideration of the mutual promises contained herein, and for other good and
sufficient consideration, receipt of which is hereby acknowledged, VIA and
Executive (sometimes hereafter referred to as the "parties") agree as follows:

        1.    Title, Duties and Place of Work.    Executive shall serve as the
President and Chief Operating Officer. Executive shall also continue to serve as
acting Chief Executive Officer for no consideration or compensation other than
as set forth herein. Executive shall perform the duties of Chief Executive
Officer until such time as VIA appoints a permanent Chief Executive Officer and
shall be those customarily performed by persons with similar positions in
similar companies. Executive shall report to VIA's Board of Directors or to the
Chief Executive Officer, if and when a permanent Chief Executive Officer has
been named by VIA. Executive shall serve VIA faithfully and to the best of his
ability. Executive's normal place of work will be the United Kingdom at the VIA
office in the London area, or such other place within the European continent as
VIA may reasonably require.

        2.    Term.    Executive's employment with VIA under this Agreement
shall continue for a three year period from June 24, 2002, unless earlier
terminated by either party in accordance with Paragraph 4 below.

        3.    Compensation and Benefits.    

        (a)    Salary.    During Executive's employment, VIA shall pay Executive
an annual base salary of not less than US$350,000 ("Base Salary"). Executive's
Base Salary shall be paid in accordance with VIA's usual payroll practices and
policies, taking into account expatriate payroll issues as appropriate, and
shall be less standard deductions for all appropriate U.S. employment-related
taxes. Executive shall be eligible for merit and market-based increases in
accordance with company policy, as may be determined from time to time by the
Board of Directors or the Compensation Committee of the Board of Directors.

        (b)    Benefits.    During Executive's employment, Executive shall be
eligible for all benefits, including stock options, provided to other VIA
executive employees working overseas, provided that Executive qualifies for such
benefits. Any and all benefits offered by VIA may be supplemented, discontinued,
or changed from time to time at VIA's sole discretion and in accordance with
VIA's policies and practices.

        (c)    Expatriation and Relocation.    As consideration for the
expatriation of the Executive, VIA shall pay an additional monthly sum
("Expatriate Payment") in accordance with VIA's Foreign Assignment Policy. The
Expatriate Payment shall cease immediately in the event that Executive's
employment terminates for any reason prior to the expiration of the term of his
employment as set forth in Paragraph 2. The Expatriate Payment shall be the
total consideration paid to Executive for his expatriation. VIA shall also pay
or reimburse Executive's relocation costs and expenses in accordance with VIA's
Relocation Policy, attached hereto, for Executive's relocation from Boulder,
Colorado to VIA's European headquarters in the United Kingdom. Executive
understands and acknowledges that the location of this office may change upon
the appointment of a permanent Chief Executive Officer or other reason; provided
that if Executive is required to relocate, VIA's Relocation Policy shall apply.
In the event of the termination of Executive's employment by VIA, except for a
termination for Cause as defined in Section 4(b) below, VIA shall pay
Executive's relocation costs and expenses, in accordance with VIA's Relocation
Policy, for Executive's relocation back to Boulder, Colorado or such other place
in the United States as designated by the

38

--------------------------------------------------------------------------------




Executive. In the event of any conflict between VIA's Foreign Assignment Policy
or VIA's Relocation Policy and the terms of this Agreement, this Agreement shall
govern.

        (d)    Bonus.    Subject to the last sentence of this paragraph 3(d),
Executive shall be eligible for an annual bonus up to 50% of his base salary.
Determination of Executive's annual bonus shall be based 50% on the VIA's
achievement of the corporate goals and 50% on achievement by Executive of his
personal goals. Both corporate and personal goals shall be established by the
compensation committee of the Board of Directors each fiscal year. If Executive
substantially exceeds the goals established by the compensation committee, the
Executive shall be eligible for an annual bonus, in the discretion of the Board
of Directors, up to a maximum of 70% of his base salary. The annual bonus shall
be payable after completion of the independent audit of VIA's financial
statements for each fiscal year ended.

        (e)    Tax Equalization.    During the period of Executive's Employment
during which he is covered under VIA's Foreign Assignment Policy, VIA shall pay
to the Executive or otherwise cause to be paid on behalf of Executive an
additional amount so that, on an after-tax basis, the compensation and benefits
received by the Executive under this Agreement will not be less than the
corresponding after-tax amount that the Executive would have received if such
payments had not been subject to taxes other than United States federal, state
and local taxes. The Executive will use commercially reasonable efforts to
minimize the amount of U.S. and non-U.S. taxes that are imposed on such amounts.
The amount of the tax equalization payment shall be determined by an independent
third party designated by VIA and reasonably acceptable to the Executive. The
Executive will provide such third party with sufficient information, including
information concerning his income, deductions, tax payments and tax returns,
from which it can calculate the amount of the payments that are due under this
subsection. Any foreign tax credits (resulting from non-U.S. taxes that were
paid or reimbursed by VIA) that offset the Executive's U.S. taxes will be for
the benefit of, and remitted to, VIA, as applicable, as soon as practicable
after the Executive receives a refund or other tax benefit from such credit.

        4.    Termination.    Notwithstanding anything herein to the contrary,
Executive's employment under this Agreement shall terminate upon occurrence of
any of the following:

        (a)    By VIA.    

          (i)  VIA may terminate Executive's employment at any time for any
reason, without Cause and with or without notice, at any time after January 1,
2003. If VIA terminates Executive's employment without Cause at any time after
January 1, 2003 but before the expiration of the term set forth in Paragraph 2,
then Executive shall be entitled to the Severance amount set forth in
Paragraph 5 below. After January 1, 2003, Executive shall not be entitled to
Severance. VIA may terminate Executive's employment with Cause at any time. If
VIA terminates his employment with Cause, he shall not be entitled to any
severance, but he shall be entitled to his base compensation through the date of
termination.

        (ii)  As used herein, "Cause" shall mean any one or more of the
following events: (aa) the commission of a criminal offence or a crime involving
moral turpitude; (bb) the commission of any material act of dishonesty; (cc) an
act that in any way brings VIA or its affiliates into disrepute; (dd) gross
negligence or willful misconduct in performance of any duty owed by Executive to
VIA or any of its affiliates; (ee) a serious or persistent breach of this
Agreement by Executive; (ff) the failure of Executive to comply with proper and
lawful instructions or directions of the Board of Directors; (gg) to take, or
fail to take, any action, within the scope of Executive's duties, which does or
which may materially or adversely affect VIA's business or operations;
(hh) harassment or discrimination against VIA's employees, customers or vendors
in violation of VIA's policies; or (ii) the actual year end financial results of
VIA for revenue, EBITDA and cash balances are 20% less (calculated individually
or in

39

--------------------------------------------------------------------------------




the aggregate) than the financial results established as corporate goals as
approved by the Board of Directors and the same may be modified by the Board of
Directors from time to time through the end of the relevant fiscal year, and
which goals will take into account any material dispositions or acquisitions by
VIA during the relevant fiscal year.

        (b)    By Executive.    

          (i)  Executive may terminate his employment at any time for any
reason, with or without a good or important reason and with or without notice.
In the event of such a termination, Executive shall not be entitled to any
severance, but he shall be entitled to base compensation through the date of
termination and payment for all accrue but unused vacation through the
termination date.

        (c)    Upon Death or Disability.    

        The Executive's employment shall terminate upon death or because of
disability. For purposes of this paragraph, disability shall occur if the
Executive has been unable, by reason of illness or injury, to perform his normal
duties on behalf of VIA on a full time basis for a period of 90 days, whether or
not consecutive, within the preceding 360-day period, or the Executive has
received disability benefits for permanent and total disability under any
long-term disability income policy held by or on behalf of the Executive. If
Executives employment is terminated under this paragraph, VIA shall pay to the
estate of the Executive or to the Executive, as the case may be, the
compensation and benefits which would otherwise be payable to him under
Paragraph 3 hereof up to the date the termination of his employment occurs.
However, any Executive Bonus, assuming the attainment of the goals set forth,
for the fiscal year in which termination occurs because of death or disability
will be pro-rated based on his length of service with VIA in that year.

        5.    Severance.    In the event Executive is eligible for severance as
set forth in this Agreement, VIA shall pay Executive an amount equal to nine
months of his Base Salary in effect at the time of his termination, plus a
pro-rated bonus based on achievement of corporate and personal goals to the date
of termination, determined in the reasonable discretion of the Compensation
Committee Tax equalization benefits shall apply to this payment. The parties
acknowledge and agree that payment of any severance under this Paragraph 5 shall
be contingent upon the Executive signing a Release of Claims (the "Release") in
a form acceptable to VIA. This payment shall be made in a lump sum no later than
five (5) days after the expiration of any revocation period set forth in the
Release and shall be reduced by standard deductions for federal, state, and
local taxes as determined by VIA. At the reasonable request of Executive and
agreement of VIA, payment may be made over time in a manner agreed upon by the
parties.

        6.    Proprietary and/or Confidential Information.    Executive
acknowledges that during his employment with VIA, he has had and will have
access to trade secrets and other confidential and/or proprietary information
("Confidential Information"). Executive agrees that he shall continue to abide
and be bound by the promises and obligations in all confidentiality agreements
that he has or may have signed with VIA or its affiliates, including but not
limited to the VIA NET.WORKS, INC. Employee Confidentiality Agreement. In
addition, Executive agrees that he will use his utmost diligence to preserve,
protect, and prevent the disclosure of such Confidential Information, and that
he shall not, either directly or indirectly, use, misappropriate, disclose or
aid any other person in disclosing such Confidential Information. Executive
acknowledges that as used in this Agreement, Confidential Information includes,
but is not limited to, all methods, processes, techniques, practices, product
designs, pricing information, billing histories, customer requirements, customer
lists, employee lists, salary information, personnel matters, financial data,
operating results, plans, contractual relationships, projections for new
business opportunities for new or developing business for VIA, and technological
innovations in any stage of development. "Confidential Information" also
includes, but is not limited to, all notes, records, software, drawings,
handbooks, manuals, policies, contracts, memoranda, sales files,

40

--------------------------------------------------------------------------------


or any other documents generated or compiled by any employee of VIA. Such
information is, and shall remain, the exclusive property of VIA, and Executive
agrees that he shall promptly return all such information to VIA upon the
termination of his employment.

        7.    Return of Property.    Executive agrees that upon the termination
of his employment for any reason, he will deliver to VIA the originals and all
copies of all files, documents, papers, materials and other property of VIA or
its affiliates relating to their affairs, which may then be in his possession or
under his control. Executive may retain only personal correspondence and notes
relating to the duties and responsibilities of his employment.

        8.    Binding Agreement.    This Agreement shall be binding upon and
inure to the benefit of the parties and their respective representatives,
successors and assigns, and Executive's heirs, executors and administrators.

        9.    Entire Agreement; Amendment.    This Agreement contains the entire
agreement between the parties relating to the subject matter of this Agreement,
and the parties expressly agree that this Agreement supersedes any employment or
consulting contract Executive has or may have with VIA and any other Agreement
between Executive and VIA, including without limitation any VIA stock plan. Each
party acknowledges and agrees that in executing this Agreement they do not rely
upon any oral representations or statements made by the other party or the other
party's agents, representatives or attorneys with regard to the subject matter
of this Agreement. This Agreement may not be altered or amended except by an
instrument in writing signed by both parties hereto.

        10.    Breaches or Violation.    Executive acknowledges that any breach
of this Agreement (including without limitation any breach of Paragraph 6) would
cause VIA substantial irreparable injury. Executive agrees that in the event of
any violation of this Agreement, in addition to any damages allowed by law, VIA
shall be entitled to injunctive and/or other equitable relief.

        11.    Governing Law.    This Agreement shall be governed by, and
construed in accordance with, the laws of the Commonwealth of Virginia
(excluding the choice of law rules thereof). The language of all parts of this
Agreement shall in all cases be construed as a whole, according to its fair
meaning, and not strictly for or against any of the parties.

        12.    Waiver.    Neither the waiver by either party of a breach of or
default under any of the provisions of the Agreement, nor the failure of such
party, on one or more occasions, to enforce any of the provisions of the
Agreement or to exercise any right or privilege hereunder shall thereafter be
construed as a waiver of any subsequent breach or default of a similar nature,
or as a waiver of any provisions, rights or privileges hereunder.

        13.    Assignment.    This Agreement and the rights and obligations of
the parties hereunder may not be assigned by either party without the prior
written consent of the other party.

41

--------------------------------------------------------------------------------


        IN WITNESS HEREOF, THE PARTIES HAVE AFFIXED THEIR SIGNATURES BELOW:

KARL MAIER   VIA NET.WORKS, INC.
12100 Sunset Hills Road, Suite 110
Reston, Virginia 20190
/s/  KARL MAIER      

--------------------------------------------------------------------------------


 
By:
/s/  STEVEN C. HALSTEDT      

--------------------------------------------------------------------------------

Chairman of the Board of Directors
Date:
        June 24, 2002

--------------------------------------------------------------------------------


 
 
Date:
        June 30, 2002

--------------------------------------------------------------------------------


Witness:
    

--------------------------------------------------------------------------------


 
 
Witness:
    

--------------------------------------------------------------------------------

42

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.27



EMPLOYMENT AGREEMENT DATED JUNE 24, 2002 BETWEEN VIA NET.WORKS, INC. AND KARL
MAIER
